


110 HR 7166 IH: American Health Care Access

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7166
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Sali introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve access to health care and health
		  insurance.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Health Care Access
			 Improvement, Portability, and Cost Reduction Act of
			 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Nonrefundable credit for certain primary health
				services providers serving health professional shortage areas.
					Sec. 3. Increase in Medicare physician payments through
				2010.
					Sec. 4. Refundable credit for health insurance
				coverage.
					Sec. 5. Health reimbursement arrangements and spending
				arrangements in combination with health savings accounts.
					Sec. 6. Increase in annual HSA contribution
				limitation.
					Sec. 7. Purchase of health insurance from HSA
				account.
					Sec. 8. Special rule for certain medical expenses incurred
				before establishment of account.
					Sec. 9. Provisions relating to Medicare.
					Sec. 10. Individuals eligible for veterans benefits for a
				service-connected disability.
					Sec. 11. Allow both spouses to make catch-up contributions to
				the same HSA account.
					Sec. 12. FSA and HRA Termination to fund HSAs.
					Sec. 13. Including information on advance directives in
				Medicare & You Handbook.
					Sec. 14. Restoring access requirements for certain MA private
				fee-for-service plan provisions as in existence before Public Law
				110–275.
				
			2.Nonrefundable
			 credit for certain primary health services providers serving health
			 professional shortage areas
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Primary care
				physicians providers serving health professional shortage areas
						(a)Allowance of
				creditIn the case of an individual who is a qualified primary
				care physician or qualified nurse practitioner for any month during the taxable
				year, there shall be allowed as a credit against the tax imposed by this
				chapter for such taxable year an amount equal to $1,000 for each month during
				such taxable year—
							(1)which is part of
				the eligible service period of such individual, and
							(2)for which such
				individual is a qualified primary care physician or qualified nurse
				practitioner, respectively.
							(b)Qualified primary
				care physicianFor purposes of this section, the term
				qualified primary care physician means, with respect to any month,
				any physician who is certified for such month by the Bureau to be a primary
				health services provider or a licensed mental health provider who—
							(1)is providing primary
				health services full time and substantially all of whose primary health
				services are provided in a health professional shortage area,
							(2)is not receiving
				during the calendar year which includes such month a scholarship under the
				National Health Service Corps Scholarship Program or the Indian health
				professions scholarship program or a loan repayment under the National Health
				Service Corps Loan Repayment Program or the Indian Health Service Loan
				Repayment Program,
							(3)is not fulfilling
				service obligations under such Programs, and
							(4)has not defaulted
				on such obligations.
							(c)Eligible service
				periodFor purposes of this section, the term eligible
				service period means the period of 60 consecutive calendar months
				beginning with the first month the taxpayer is a qualified primary care
				physician or qualified nurse practitioner.
						(d)Other
				definitions and special ruleFor purposes of this section—
							(1)BureauThe term Bureau means the
				Bureau of Primary Health Care, Health Resources and Services Administration of
				the United States Department of Health and Human Services.
							(2)PhysicianThe
				term physician has the meaning given to such term by section
				1861(r) of the Social Security Act.
							(3)Primary health
				services providerThe term primary health services
				provider means a provider of basic health services (as described in
				section 330(b)(1)(A)(i) of the Public Health Service Act).
							(4)Qualified nurse
				practitionerThe term
				qualified nurse practitioner means a nurse practitioner (as
				defined in section 1861(aa)(5) of the Social Security Act) who is providing
				primary health services full time and substantially all of whose primary health
				services are provided in a health professional shortage area.
							(5)Health
				professional shortage areaThe term health professional
				shortage area means any area which, as of the beginning of the eligible
				service period, is a health professional shortage area (as defined in section
				332(a)(1) of the Public Health Service Act) taking into account only the
				category of health services provided by the qualified primary care physician or
				qualified nurse practitioner, as applicable.
							(6)Only 60 months
				taken into accountIn no event shall more than 60 months be taken
				into account under subsection (a) by any individual for all taxable
				years.
							
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						25E. Primary care physicians serving
				health professional shortage
				areas.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Increase in Medicare
			 physician payments through 2010Section 1848(d)(9) of the Social Security
			 Act (42 U.S.C. 1395w–4(d)(9)), as added by section 131(a)(1)(B) of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is
			 amended—
			(1)in subparagraph
			 (A), by striking for 2009 and inserting for each of 2009
			 and 2010; and
			(2)in subparagraph
			 (B), by striking 2010 and inserting 2011.
			4.Refundable credit
			 for health insurance coverage
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 37 as section 38 and by inserting after section 36 the
			 following new section:
				
					37.Qualified health
				insurance credit
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year the sum of the monthly limitations determined
				under subsection (b) for the taxpayer and the taxpayers spouse and
				dependents.
						(b)Monthly
				limitation
							(1)In
				generalThe monthly limitation for each month during the taxable
				year for an eligible individual is 1⁄12th of—
								(A)the applicable
				adult amount, in the case that the eligible individual is the taxpayer or the
				taxpayer’s spouse,
								(B)the applicable
				adult amount, in the case that the eligible individual is an adult dependent,
				and
								(C)the applicable
				child amount, in the case that the eligible individual is a child
				dependent.
								(2)Limitation on
				aggregate amountNotwithstanding paragraph (1), the aggregate
				monthly limitations for the taxpayer and the taxpayer’s spouse and dependents
				for any month shall not exceed 1⁄12th of the applicable
				aggregate amount.
							(3)No credit for
				ineligible monthsWith respect to any individual, the monthly
				limitation shall be zero for any month for which such individual is not an
				eligible individual.
							(c)Applicable
				amountsFor purposes of this section—
							(1)Applicable adult
				amountThe term applicable adult amount means
				$2,500.
							(2)Applicable child
				amountThe term applicable child amount means
				$1,000.
							(3)Applicable
				aggregate amountThe term applicable aggregate
				amount means $5,000.
							(d)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term eligible individual means, with
				respect to any month, an individual who—
								(A)is the taxpayer,
				the taxpayer’s spouse, or the taxpayer’s dependent, and
								(B)is covered under
				qualified health insurance as of the 1st day of such month.
								(2)Coverage under
				medicare, medicaid, schip, military coverageThe term
				eligible individual shall not include any individual for a month
				if, as of the first day of such month, such individual is—
								(A)entitled to
				benefits under part A of title XVIII of the Social Security Act or enrolled
				under part B of such title, and the individual is not a participant or
				beneficiary in a group health plan or large group health plan that is a primary
				plan (as defined in section 1862(b)(2)(A) of such Act),
								(B)in the case of a
				State that has not made the election described in section 1939(a)(1)(B) of the
				Social Security Act, enrolled in the program under title XIX of such Act (other
				than under section 1928 of such Act), or
								(C)entitled to
				benefits under chapter 55 of title 10, United States Code.
								(3)Identification
				requirementsThe term eligible individual shall not
				include any individual for any month unless the policy number associated with
				the qualified refund eligible health insurance and the TIN of each eligible
				individual covered under such health insurance for such month are included on
				the return of tax for the taxable year in which such month occurs.
							(4)PrisonersThe
				term eligible individual shall not include any individual for a
				month if, as of the first day of such month, such individual is imprisoned
				under Federal, State, or local authority.
							(5)AliensThe
				term eligible individual shall not include any alien individual
				for a month if, as of the first day of such month, such individual is not a
				lawful permanent resident of the United States.
							(e)Qualified health
				insuranceFor purposes of
				this section—
							(1)In
				generalThe term qualified health insurance means
				any insurance constituting medical care which (as determined under regulations
				prescribed by the Secretary) provides coverage for inpatient and outpatient
				care, emergency benefits, and physician care.
							(2)Certain coverage
				disregardedSuch term does not include any insurance—
								(A)substantially all
				of the coverage of which is coverage described in section 223(c)(1)(B),
				or
								(B)which constitutes
				medical care under any health plan maintained by any employer (or former
				employer) of the taxpayer or the taxpayer’s spouse.
								(f)Other
				definitionsFor purposes of this section—
							(1)DependentThe
				term dependent has the meaning given such term by section 152
				(determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof). An individual who is a child to whom section 152(e) applies shall be
				treated as a dependent of the custodial parent for a coverage month unless the
				custodial and noncustodial parent agree otherwise.
							(2)AdultThe
				term adult means an individual who is not a child.
							(3)ChildThe
				term child means a qualifying child (as defined in section
				152(c)).
							(g)Special
				rules
							(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a credit under section 35 or
				as a deduction under section 213(a).
							(2)Medical and
				health savings accountsThe credit allowed under subsection (a)
				for any taxable year shall be reduced by the aggregate amount distributed from
				Archer MSAs (as defined in section 220(d)) and health savings accounts (as
				defined in section 223(d)) which are excludable from gross income for such
				taxable years by reason of being used to pay premiums for coverage of an
				eligible individual (as defined in subsection (e)) under qualified health
				insurance (as defined in subsection (f)) for any month.
							(3)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individuals taxable year begins.
							(4)Married couples
				must file joint return
								(A)In
				generalIf the taxpayer is married at the close of the taxable
				year, the credit shall be allowed under subsection (a) only if the taxpayer and
				his spouse file a joint return for the taxable year.
								(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
								(5)Verification of
				coverage, etcNo credit shall be allowed under this section with
				respect to any individual unless such individual’s coverage (and such related
				information as the Secretary may require) is verified in such manner as the
				Secretary may prescribe.
							(6)Insurance which
				covers other individuals; treatment of paymentsRules similar to
				the rules of paragraphs (7) and (8) of section 35(g) shall apply for purposes
				of this section.
							(h)Coordination with
				advance payments
							(1)Reduction in
				credit for advance paymentsWith respect to any taxable year, the
				amount which would (but for this subsection) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7527A for months
				beginning in such taxable year.
							(2)Recapture of
				excess advance paymentsIf the aggregate amount paid on behalf of
				the taxpayer under section 7527A for months beginning in the taxable year
				exceeds the sum of the monthly limitations determined under subsection (b) for
				the taxpayer and the taxpayer’s spouse and dependents for such months, then the
				tax imposed by this chapter for such taxable year shall be increased by the sum
				of—
								(A)such excess,
				plus
								(B)interest on such
				excess determined at the underpayment rate established under section 6621 for
				the period from the date of the payment under section 7527A to the date such
				excess is paid.
								For
				purposes of subparagraph (B), an equal part of the aggregate amount of the
				excess shall be deemed to be attributable to payments made under section 7527A
				on the first day of each month beginning in such taxable year, unless the
				taxpayer establishes the date on which each such payment giving rise to such
				excess occurred, in which case subparagraph (B) shall be applied with respect
				to each date so established.(i)Annual inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2009, each of the dollar amounts contained in subsection
				(c) shall be annually increased by the annual inflation adjustment determined
				under subparagraph (B) section 1809(c)(2) of the Social Security Act for such
				calendar year. Any adjustment under the preceding sentence shall be rounded in
				the manner described in subparagraph (A) of such
				section.
						.
			(b)Advance payment
			 of creditChapter 77 (relating to miscellaneous provisions) of
			 such Code is amended by inserting after section 7527 the following new
			 section:
				
					7527A.Advance
				payment of qualified health insurance credit
						(a)In
				generalThe Secretary shall
				establish a program for making payments on behalf of individuals to providers
				of qualified health insurance (as defined in section 37(e)) for such
				individuals.
						(b)LimitationThe
				Secretary may make payments under subsection (a) only to the extent that the
				Secretary determines that the amount of such payments made on behalf of any
				taxpayer for any month does not exceed the sum of the monthly limitations
				determined under section 37 for the taxpayer and taxpayer’s spouse and
				dependents for such
				month.
						.
			(c)Information
			 reporting
				(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by inserting after section 6050V the following new section:
					
						6050W.Returns
				relating to qualified health insurance credit
							(a)Requirement of
				reportingEvery person who is entitled to receive payments for
				any month of any calendar year under section 7527A (relating to advance payment
				of qualified health insurance credit) with respect to any individual shall, at
				such time as the Secretary may prescribe, make the return described in
				subsection (b) with respect to each such individual.
							(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
								(1)is in such form as
				the Secretary may prescribe, and
								(2)contains, with
				respect to each individual referred to in subsection (a)—
									(A)the name, address,
				and TIN of each such individual,
									(B)the months for
				which amounts payments under section 7527A were received,
									(C)the amount of each
				such payment,
									(D)the type of
				insurance coverage provide by such person with respect to such individual and
				the policy number associated with such coverage,
									(E)the name, address,
				and TIN of the spouse and each dependent covered under such coverage,
				and
									(F)such other
				information as the Secretary may prescribe.
									(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
								(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
								(2)the information
				required to be shown on the return with respect to such individual.
								The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(d)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
							.
				(2)Assessable
			 penalties
					(A)Subparagraph (B)
			 of section 6724(d)(1) (relating to definitions) of such Code is amended by
			 redesignating clauses (xv) through (xxi) as clauses (xvi) through (xxii),
			 respectively, and by inserting after clause (xiv) the following new
			 clause:
						
							(xv)section 6050W
				(relating to returns relating to qualified health insurance
				credit),
							.
					(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking the period at the end of
			 subparagraph (CC) and inserting , or and by inserting after
			 subparagraph (CC) the following new subparagraph:
						
							(DD)section 6050W (relating to returns
				relating to qualified health insurance
				credit).
							.
					(d)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 37, after 36,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating the item relating to section
			 37 as an item relating to section 38 and by inserting after the item relating
			 to section 36 the following new item:
					
						
							Sec. 37. Qualified health insurance
				credit.
						
						.
				(3)The table of
			 sections for chapter 77 of such Code is amended by inserting after the item
			 relating to section 7527 the following new item:
					
						
							Sec. 7527A. Advance payment of qualified
				health insurance
				credit.
						
						.
				(4)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
					
						
							Sec. 6050W. Returns relating to qualified
				health insurance
				credit.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			5.Health reimbursement
			 arrangements and spending arrangements in combination with health savings
			 accounts
			(a)In
			 generalSubparagraph (B) of section 223(c)(1) of the Internal
			 Revenue Code of 1986 (relating to certain coverage disregarded) is amended by
			 striking and at the end of clause (ii), by striking the period
			 at the end of clause (iii) and inserting , and, and by inserting
			 after clause (iii) the following new clause:
				
					(iv)coverage under a flexible spending
				arrangement or a health reimbursement arrangement, or both, which meets the
				requirements of paragraph
				(6).
					.
			(b)Combination
			 health reimbursement, savings, and spending
			 arrangementsSubsection (c) of section 223 of such Code (relating
			 to definitions and special rules) is amended by adding at the end the following
			 new paragraph:
				
					(6)Combined limit
				for contributions or credits to health reimbursement, arrangements and spending
				arrangements
						(A)In
				generalIn the case of
				coverage under a flexible spending arrangement or a health reimbursement
				arrangement, or both, such coverage meets the requirements of this paragraph
				if, with respect to an individual—
							(i)the sum of—
								(I)the amount
				allowable as a deduction under subsection (a),
								(II)the salary
				reduction amount elected by the individual and, if applicable, the employer
				contribution or credit allocated to the individual for the taxable year under
				the flexible spending arrangement (as defined in section 106(c)(2)),
				plus
								(III)the amounts that the individual is
				permitted, under the terms of the plan, to receive in reimbursements for the
				taxable year under the health reimbursement arrangement, does not exceed
								(ii)the sum of the
				annual deductible and the other annual out-of-pocket expenses (other than for
				premiums) required to be paid under the plan by the eligible individual for
				covered benefits.
							(B)Exceptions for
				disregarded coverageFor
				purposes of subparagraph (A)—
							(i)Certain flexible
				spending arrangementsAny
				flexible spending arrangement salary reduction amounts or employer
				contributions or credits that are restricted by the employer to use for
				coverage described in paragraph (1)(B) shall not be taken into account under
				subparagraph (A)(i)(II).
							(ii)Certain health
				reimbursement arrangementsAny reimbursements from a health
				reimbursement arrangement for coverage described in paragraph (1)(B) shall not
				be taken into account under subparagraph (A)(i)(III).
							(iii)Qualified HSA
				distributions from FSA and HRA terminationsAny qualified HSA
				distribution (as defined in section 106(e)) shall not be taken into account
				under subparagraph (A)(i).
							(C)TerminationCoverage
				shall not be treated as meeting the requirements of this paragraph for any
				taxable year beginning after December 31,
				2012.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			6.Increase in
			 annual HSA contribution limitation
			(a)In
			 generalParagraph (2) of section 223(b) of the Internal Revenue
			 Code of 1986 (relating to monthly limitation) is amended—
				(1)in subparagraph
			 (A) by striking $2,250 and inserting $4,500,
			 and
				(2)in
			 subparagraph (B) by striking $4,500 and inserting
			 $9,000.
				(b)Cost-of-living
			 adjustmentSection 223(g)(1)(B)(i) of such Code is amended by
			 striking calendar year 1997 and inserting calendar year
			 2008.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			7.Purchase of
			 health insurance from HSA account
			(a)In
			 generalParagraph (2) of section 223(d) of the Internal Revenue
			 Code of 1986 (defining qualified medical expenses) is amended—
				(1)by striking
			 subparagraphs (B) and (C),
				(2)in
			 subparagraph (A) by striking (A) In general.— and moving the text 2 ems
			 to the left, and
				(3)by inserting
			  and including payment for insurance) after section
			 213(d).
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
			8.Special rule for
			 certain medical expenses incurred before establishment of account
			(a)In
			 generalSubsection (d) of
			 section 223 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraph (4) as paragraph (5) and by inserting after paragraph (3) the
			 following new paragraph:
				
					(4)Certain medical
				expenses incurred before establishment of account treated as qualified
						(A)In
				generalFor purposes of paragraph (2), an expense shall not fail
				to be treated as a qualified medical expense solely because such expense was
				incurred before the establishment of the health savings account if such expense
				was incurred during the 60-day period beginning on the date on which the high
				deductible health plan is first effective.
						(B)Special
				rulesFor purposes of subparagraph (A)—
							(i)an
				individual shall be treated as an eligible individual for any portion of a
				month for which the individual is described in subsection (c)(1), determined
				without regard to whether the individual is covered under a high deductible
				health plan on the 1st day of such month, and
							(ii)the effective date of the health savings
				account is deemed to be the date on which the high deductible health plan is
				first effective after the date of the enactment of this
				paragraph.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
			9.Provisions
			 relating to Medicare
			(a)Individuals over
			 age 65 only enrolled in Medicare Part ASection 223(b)(7) of the
			 Internal Revenue Code of 1986 (relating to contribution limitation on Medicare
			 eligible individuals) is amended by adding at the end the following new
			 sentence: This paragraph shall not apply to any individual during any
			 period the individual’s only entitlement to such benefits is an entitlement to
			 hospital insurance benefits under part A of title XVIII of such Act pursuant to
			 an enrollment for such hospital insurance benefits under section 226(a)(1) of
			 such Act..
			(b)Medicare
			 beneficiaries participating in Medicare Advantage MSA may contribute their own
			 money to their MSASubsection (b) of section 138 of such Code is
			 amended by striking paragraph (2) and redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			10.Individuals
			 eligible for veterans benefits for a service-connected disability
			(a)In
			 generalSection 223(c)(1) of the Internal Revenue Code of 1986
			 (defining eligible individual) is amended by adding at the end the following
			 new subparagraph:
				
					(D)Special rule for
				individuals eligible for certain veterans benefitsFor purposes
				of subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services for a service-connected
				disability under any law administered by the Secretary of Veterans Affairs but
				only if the individual is not eligible to receive such care or services for any
				condition other than a service-connected
				disability.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			11.Allow both
			 spouses to make catch-up contributions to the same HSA account
			(a)In
			 generalParagraph (3) of section 223(b) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)Special rule
				where both spouses are eligible individuals with 1 accountIf—
						(i)an
				individual and the individual’s spouse have both attained age 55 before the
				close of the taxable year, and
						(ii)the spouse is not
				an account beneficiary of a health savings account as of the close of such
				year,
						the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			12.FSA and HRA
			 Termination to fund HSAs
			(a)Grace period not
			 requiredSection 106(e)(2) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new sentence: A distribution shall not fail to be treated as a qualified
			 HSA distribution merely because the balance in such arrangement is determined
			 without regard to the requirement that unused amounts remaining at the end of a
			 plan year must be forfeited in the absence of a grace period..
			(b)Deposit in
			 limited FSA or HRA of funds in excess FSA or HRA termination
			 distributionParagraph (1) of section 106(e) of such Code is
			 amended by inserting before the period at the end thereof the following:
			 and the deposit of funds in excess of a qualified HSA distribution
			 amount into a health flexible spending account or health reimbursement
			 arrangement which is compatible with a health savings account and which, on the
			 date of such distribution, is a part of the employer’s plan.
			(c)Disclaimer of
			 disqualifying coverageSubparagraph (B) of section 223(c)(1) of
			 such Code is amended by striking and at the end of clause (ii),
			 by striking the period at the end of clause (iii) and inserting ,
			 and, and by inserting after clause (iii) the following new
			 clause:
				
					(iv)any coverage
				(whether actual or prospective) otherwise described in subparagraph (A)(ii)
				which is disclaimed at the time of the creation or organization of the health
				savings
				account.
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			13.Including
			 information on advance directives in Medicare & You Handbook
			(a)In
			 generalSection 1804(a) of
			 the Social Security Act (42 U.S.C. 1395b–2(a)) is amended—
				(1)in paragraph (2),
			 at the end by striking and;
				(2)in
			 paragraph (3), at the end by striking the period and inserting ;
			 and; and
				(3)by inserting after
			 paragraph (3), the following new paragraph:
					
						(4)educational information about advance
				directives (as defined in section
				1866(f)(3)).
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 information distributed for years beginning on or after the date of the
			 enactment of this Act.
			14.Restoring access
			 requirements for certain MA private fee-for-service plan provisions as in
			 existence before Public Law 110–275
			(a)In
			 generalSection 1852(d) of the Social Security Act (42 U.S.C.
			 1395w–22(d)), as amended by section 162(a) of the Medicare Improvements for
			 Patients and Providers Act of 2008 (Public Law 110–275), is amended—
				(1)in paragraph (4),
			 in the second sentence—
					(A)by striking
			 Subject to paragraphs (5) and (6), the Secretary and inserting
			 The Secretary; and
					(B)in subparagraph
			 (B), by striking sufficient number and range of providers within such
			 category to meet the access standards in subparagraphs (A) through (E) of
			 paragraph (1) and inserting sufficient number and range of
			 providers within such category to provide covered services under the terms of
			 the plan; and
					(2)by striking paragraphs (5) and (6).
				(b)Clarification
			 regarding utilizationSection
			 1859(b)(2) of the Social Security Act (42 U.S.C. 1395w–28(b)(2)), as amended by
			 section 162(b) of the Medicare Improvements for Patients and Providers Act of
			 2008 (Public Law 110–275), is amended by striking Nothing in
			 subparagraph (B) through specified preventive or screening
			 services..
			
